Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 was filed before the mailing date of this non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,545,644 and unpatentable over claims 1-20 of Patent 11,073,987. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patents 10,454,644 and 11,073,987 would anticipate those of the currently filed application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 10-11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2017/0031857) in view of Jreji et al. (US 2015/0331473).

Regarding claim 1, Qiu discloses a storage device, comprising: a first storage to store data [see Fig. 1, NVMe memories];
a storage device controller to manage reading data from and writing data to the first storage responsive to at least a first request, the storage device controller including:
a second storage for information for at least the first request;
a receiver to receive at least the first request;
wherein the storage device controller is configured to determine the information about at least the first request, and to share the information about at least the first request with a management controller connection [see Fig. 1 & paragraph 38; requests are directed through NVMe memory controllers and diagnostic information is sent from the NVMe controller to the device management controller (which may be a baseboard management controller BMC) via a PCIe connection].

Qiu does not expressly disclose that the diagnostic information collected is about each of the access requests.

Jreji discloses a storage system in which metric related to memory access requests are sent via a PCIe connection to a BMC [see paragraphs 5-6].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Jreji in the system of Qiu.

The motivation for doing so would have been to dynamically regulate power to storage devices [see Jreji, paragraph 4].

Therefore, it would have been obvious to combine Jreji with Qiu for the benefits listed above, to obtain the invention as specified in claims 1, 3-6, 10, 12-13, 15 and 19.


Regarding claim 2, the combination discloses a storage device according to claim 1, wherein at least the first request is received from a host via a switch, the switch one of an Ethernet switch or a Peripheral Component Interconnect Express (PCIe) switch [see Qiu, paragraph 37; switching device may be PCIe switch].

Regarding claim 4, the combination discloses a storage device according to claim 1, wherein the storage device controller is further configured to determine statistics for at least the first request and to share the statistics for at least the first request with the management controller [see Jreji, paragraph 6; total count of read and writes interpreted as wear level counts, diagnostic information is sent from the NVMe controller to the device management controller].

Regarding claim 5, the combination discloses a storage device according to claim 1, wherein the storage device controller includes a buffer configured to store the information about at least the first request, wherein the storage device controller is configured to write the information to the buffer and the management controller is configured to read the information from the buffer [see Jreji, paragraph 22; BMC may send requests to SSDs via out of band channel to retrieve statistics. Statistics have to be stored in some location at SSD, said location interpreted as CMB].

Regarding claim 6, the combination discloses a storage device according  to claim 1, wherein: the receiver is operative to receive a request for data from the management controller; and the sharing logic includes: a data selector to select the data from the information about each of the plurality of requests; and a transmitter to transmit the selected data to the management controller [see Jreji, paragraph 22; BMC may send requests to SSDs via out of band channel to retrieve statistics which are then transmitted to BMC].

Claims 10-11, 13-15 and 20 recite similar limitations as those above and are rejected in a similar manner.

Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Jreji and further in view of Bingham et al. (US 2014/0324862).

Regarding claim 7, Qiu and Jreji teaches a storage device controller (Col.5 line 41-42; Figure 3, middle tier). Qiu and Jreji do not teach a timestamper.
Bingham teaches it is known to use a timestamper to timestamp the information for each of the plurality of requests (Paragraph 0105, details a timestamper to time stamped each performance event).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device controller of Qiu and Jreji to that of the timestamper of Bingham. 
The rationale is Bingham details the timestamper could “facilitate subsequent time-based searching” (Paragraph 0146).

Regarding claim 16, the claim recite similar limitation as Claim 7 and therefore it is rejected under the same rationale as Claim 7.

Regarding claim 17, Qiu and Jreji teach sharing the information with a management controller (Col. 10 line 63- 66 through Col. 11 line 1-3, details the module transmits the report of the identified information to the client). 
Qiu and Jreji do not teach selecting the information with a more recent time stamp. 
Bingham teaches it is known to include selecting the information with a timestamp more recent than an earlier timestamp (Paragraph 105, details “selects performance events corresponding to a time period of interest”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify sharing the information of Qiu and Jreji to that of the selecting the information with a more recent time stamp of Bingham.
The rationale is Bingham details the timestamper could “facilitate subsequent time-based searching” (Paragraph 0146).

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Jreji in view of Dinker et al. (US 2007/0011330; January 11, 2007).

Regarding claim 8, Qiu and Jreji teach a storage device controller (Col.5 line 41-42; Figure 3, middle tier).
Qiu and Jreji do not teach an application identifier.
Dinker teaches it is known to include an application identifier (application identifier – resource measurement framework, Paragraph 0075) to determine an application ID for each of the plurality of requests (application ID – unique ID, Paragraph 0075).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device controller of Qiu and Jreji to that of the application identifier of Dinker.
The rationale is Dinker details the unique ID is used to match up recorded resource data with the request and help with recording resource usage during the process (Paragraph 0075).
 
 
Regarding claim 9, Qiu and Jreji teach the storage device includes an embedded microprocessor (microprocessor – processor 426, Col. 13 line 56-67; Col. 6 line 64-65 details the storage system 120 may comprises a computer system and Col. 13 line 56-67 details the computer system 400 comprises processor(s) 426 and processor 426 may include one or more programmable general-purpose or special-purpose microprocessors). 
Qiu and Jreji do not teach an application identified by the application ID. 
Dinker teaches an application identified by the application ID (application ID – unique ID, Paragraph 0075). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor of Qiu and Jreji to run an application base on the application ID of Dinker.
The rationale is Dinker details the unique ID is used to match up recorded resource data with the request and help with recording resource usage during the process (Paragraph 0075).

Regarding claim 18, the claim recite similar limitation as Claim 8 and therefore it is rejected under the same rationale as Claim 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Jreji in view of Bingham et al. (US 2013/0239111; September 12, 2013).

Regarding claim 14, Qiu and Jreji teach sharing the information with a management controller further includes:
receiving a request from the management controller to access the CMB (Figure 4C, Col. 14 line 30-58, memory 428).
Qiu and Jreji do not teach authenticating the management controller.
Bingham teaches authenticating a management controller (Paragraph 0031, details authenticating a user 115 with the user account engine). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sharing the information with a management controller of Qiu and Jreji to that of authenticating the management controller of Bingham.
The rationale is Bingham details authentication allow the system to identify which user can have access (Paragraph 0031) and this prevent unauthorized user to access other user data.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose or render obvious the determining of a tail latency of a storage device based on the information of the first request.


	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137